I concur. I am of the opinion that the legislature has no power to fix the time within which judicial decisions shall be made. A spurring to prompt decision may be praiseworthy but spurs can only be applied by a rider and the legislature does not occupy the judicial saddle. The statute expresses a commendable ideal and spends its whole force in the utterance thereof. It does not punish litigants for delay excusable or inexcusable by the judge and does not and could not provide departure of judicial power from the judge. It is a legislative intimation of a promptness most desirable, entitled to respect as such, but in no sense a mandate regulating rights and remedies.